Exhibit Consolidated Financial Statements September 30, 2008 NOTICE OF AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The Management of Claude Resources Inc. is responsible for the preparation of the accompanying unaudited interim consolidated financial statements. The unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by Management to present fairly the financial position, operating results and cash flows of the Company. The Company's independent auditor has not performed a review of these financial statements, in accordance with standards established by the Canadian Institute of Chartered Accountants. These unaudited financial statements include all adjustments, consisting of normal and recurring items that Management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Neil McMillan Rick Johnson, CA Chief Executive Officer Chief Financial Officer Date: November 7, 2008 Consolidated Balance Sheets (Canadian Dollars in Thousands - Unaudited) September 30 December 31 2008 2007 Assets Current assets: Cash and cash equivalents $ - $ 2,628 Accounts receivable 2,395 2,350 Interest receivable on restricted promissory notes 3,442 3,294 Inventories and stockpiled ore 11,819 7,504 Shrinkage stope platform costs (Note 3) 12,485 10,872 Prepaids 285 381 Assets held for sale (Note 4) 2,018 1,267 32,444 28,296 Mineral properties 88,782 76,904 Assets held for sale (Note 4) 9,200 9,099 Investments (Note 5) 787 1,140 Restricted promissory notes 81,938 81,606 Deposits for reclamation costs 2,402 2,389 $ 215,553 $ 199,434 Liabilities and Shareholders' Equity Current liabilities: Bank indebtedness $ 2,448 $ - Accounts payable and accrued liabilities 5,923 4,146 Interest payable on royalty obligations 3,353 3,205 Demand loans (Note 6) 4,486 6,015 Liabilities related to assets held for sale (Note 4) 721 1,185 Other current liabilities 2,320 1,887 19,251 16,438 Obligations under capital lease 1,981 1,612 Debenture (Note 7) 16,524 - Royalty obligations 83,130 82,779 Deferred revenue 6,651 7,291 Liabilities related to assets held for sale (Note 4) 440 641 Asset retirement obligations 2,705 2,566 130,682 111,327 Shareholders' equity: Share capital (Note 8) 83,484 85,591 Contributed surplus 2,211 1,308 Retained earnings (deficit) (545 ) 1,513 Accumulated other comprehensive deficit (279 ) (305 ) 84,871 88,107 Subsequent Event (Note 11) $ 215,553 $ 199,434 The accompanying notes form an integral part of these unaudited consolidated financial statements Consolidated Statements of Loss (Canadian Dollars in Thousands, except per share amounts - Unaudited) Three Months Ended Nine Months Ended September 30 September 30 2008 2007 2008 2007 Revenues: Gold $ 10,929 $ 8,231 $ 28,895 $ 18,907 Expenses: Gold 9,314 6,758 23,807 16,650 Depreciation, depletion and accretion: Gold 3,185 1,859 8,523 5,972 12,499 8,617 32,330 22,622 Loss from operations (1,570 ) (386 ) (3,435 ) (3,715 ) Other income (expense): General and administrative (811 ) (752 ) (2,904 ) (2,641 ) Interest and other (303 ) (350 ) 73 188 Gain on sale of investments - - 166 - Stock compensation expense (74 ) (76 ) (362 ) (464 ) (1,188 ) (1,178 ) (3,027 ) (2,917 ) Loss from continuing operations before income taxes (2,758 ) (1,564 ) (6,462 ) (6,632 ) Income tax recovery (Note 9) - - 2,240 1,705 Loss from continuing operations (2,758 ) (1,564 ) (4,222 ) (4,927 ) Earnings (loss) from discontinued operations (Note 4) 1,026 (201 ) 2,164 (262 ) Net loss $ (1,732 ) $ (1,765 ) $ (2,058 ) $ (5,189 ) Net loss per share Basic and diluted From continuing operations $ (0.03 ) $ (0.02 ) $ (0.04 ) $ (0.06 ) Net loss $ (0.02 ) $ (0.02 ) $ (0.02 ) $ (0.06 ) Weighted average number of shares outstanding (000's) Basic 97,112 93,212 97,096 86,095 Diluted 97,112 93,212 97,096 86,095 The accompanying notes form an integral part of these unaudited consolidated financial statements Consolidated Statements of Shareholders'Equity (Canadian Dollars in Thousands - Unaudited) Three Months Ended Nine Months Ended September 30 September 30 2008 2007 2008 2007 Share Capital Balance, beginning of period $ 83,484 $ 79,055 $ 85,591 $ 56,036 Common shares issued - 4 (26 ) 21,444 Warrants exercised - - - 2,799 Flow-through renunciation - - (2,240 ) (1,705 ) Options exercised - 18 - 409 Other - - 159 94 Balance, end of period $ 83,484 $ 79,077 $ 83,484 $ 79,077 Contributed Surplus Balance, beginning of period $ 2,137 $ 1,111 $ 1,308 $ 1,062 Stock compensation expense 74 76 362 464 Options exercised - (7 ) - (278 ) Fair value of warrants issued - - 550 - Other - - (9 ) (68 ) Balance, end of period $ 2,211 $ 1,180 $ 2,211 $ 1,180 Retained Earnings (Deficit) Balance, beginning of period $ 1,187 $ 5,056 $ 1,513 $ 8,480 Net loss (1,732 ) (1,765 ) (2,058 ) (5,189 ) Balance, end of period $ (545 ) $ 3,291 $ (545 ) $ 3,291 Accumulated other comprehensive income (loss) Balance, beginning of period $ 2,141 $ (24 ) $ (305 ) $ - Transition adjustment - - - 463 Net change in gain (loss) on available-for-sale securities (Note 5) (2,420 ) (230 ) 26 (717 ) Balance, end of period $ (279 ) $ (254 ) $ (279 ) $ (254 ) Total retained earnings and accumulated other comprehensive income (loss) $ (824 ) $ 3,037 $ (824 ) $ 3,037 Shareholders' equity, end of period $ 84,871 $ 83,294 $ 84,871 $ 83,294 Consolidated Statements of Comprehensive Income (Loss) (Canadian Dollars in Thousands - Unaudited) Three Months Ended Nine Months Ended September 30 September 30 2008 2007 2008 2007 Net loss $ (1,732 ) $ (1,765 ) $ (2,058 ) $ (5,189 ) Other comprehensive income (loss) Unrealized gain (loss) on marketable securities (Note 5) (2,420 ) (230 ) 26 (717 ) Total comprehensive loss $ (4,152 ) $ (1,995 ) $ (2,032 ) $ (5,906 ) The accompanying notes form an integral part of these unaudited consolidated financial statements Consolidated Statements of Cash Flows (Canadian Dollars in Thousands - Unaudited) Three Months Ended Nine Months Ended September 30 September 30 2008 2007 2008 2007 Operations: Net loss from continuing operations $ (2,758 ) $ (1,564 ) $ (4,222 ) $ (4,927 ) Non-cash items: Depreciation, depletion and accretion 3,185 1,859 8,523 5,972 Gain on sale of investments - - (166 ) - Stock compensation expense 74 76 362 464 Income tax recovery - - (2,240 ) (1,705 ) Net changes in non-cash working capital: Receivables (339 ) (497 ) (193 ) (3,875 ) Inventories and stockpiled ore 2,742 1,429 (4,315 ) (4,188 ) Shrinkage stope platform costs 972 1,581 (1,613 ) 315 Prepaids 37 17 96 (71 ) Payables and accrued liabilities 1,404 991 1,925 2,397 Cash provided by (used in) operating activities 5,317 3,892 (1,843 ) (5,618 ) Investing: Mineral properties (6,565 ) (7,023 ) (20,262 ) (23,929 ) Restricted promissory notes - - (332 ) - Investments - - 546 - Deposits for reclamation costs (5 ) 47 (14 ) (111 ) Cash used in investing activities (6,570 ) (6,976 ) (20,062 ) (24,040 ) Financing: Issue of common shares, net of issue costs - 15 124 24,400 Debenture proceeds, net of issue costs (56 ) - 17,074 - Production royalties - - 351 - Deferred revenue (206 ) (186 ) (762 ) (496 ) Bank indebtedness 1,533 1,309 2,448 1,309 Demand loans: Repayment (513 ) (498 ) (1,529 ) (1,484 ) Obligations under capital lease: Proceeds - - 2,071 869 Repayment (384 ) (111 ) (1,147 ) (408 ) Cash provided by financing activities 374 529 18,630 24,190 Cash flows from continuing operations (879 ) (2,555 ) (3,275 ) (5,468 ) Cash flows from discontinued operations (Note 4) 879 45 647 137 Increase (decrease) in cash and cash equivalents - (2,510 ) (2,628 ) (5,331 ) Cash and cash equivalents, beginning of period - 2,510 2,628 5,331 Cash and cash equivalents, end of period $ - $ - $ - $ - The accompanying notes form an integral part of these unaudited consolidated financial statements Notes to Consolidated Financial Statements For the Nine Months Ended September 30, 2008 (Canadian Dollars in Thousands, except as otherwise noted) (Unaudited) Note 1 - Basis of Presentation These unaudited interim consolidated financial statements have been prepared by the Company in accordance with Canadian generally accepted accounting principles (Canadian GAAP) for interim financial statements. The preparation of financial data within these statements is based on, with the exception of capital disclosures, financial instruments and inventories, accounting policies and practices consistent with those used in the preparation of the most recent audited annual consolidated financial statements. The accompanying unaudited interim consolidated financial statements should be read in conjunction with the notes to the Company's audited consolidated financial statements for the year ended December 31, 2007, as they do not contain all disclosures required by Canadian GAAP for annual financial statements. In the opinion of Management, all adjustments (including reclassifications and normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September 30, 2008, and for comparative periods presented, have been made. Note 2 - Significant Accounting Policies Effective January 1, 2008, the Company adopted the following new accounting standards issued by the Canadian Institute of Chartered Accountants (“CICA”): (a) Section 1535, "Capital Disclosures" (b) Section 3862, ”Financial Instruments - Disclosures" and Section 3863, "Financial Instruments -
